Case 1:18-mc-25476-KMM Document 1 Entered on FLSD Docket 12/29/2018 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA



  In re: JUAN F. ALBAN

                                                /

                NOTICE AND ORDER OF CRIMINAL CONTEMPT PROCEEDINGS

           The Court sua sponte initiates criminal contempt proceedings against attorney Juan F.

  Alban for willfully violating multiple Orders of this Court. See 18 U.S.C. § 401(3); Fed. R.

  Crim. P. 42(a). The essential facts constituting the charged criminal contempt are as follows:

           1.      On August 15, 2018, Lakeisha Curry (the “Plaintiff”) filed a complaint pursuant

  to the Federal Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., against five defendants,

  including Jose F. Llanos. (“Compl.”) (ECF No. 1). 1 On September 18, 2018, Juan F. Alban,

  counsel for Defendant Jose F. Llanos, signed and emailed to Chad Levy, counsel for Plaintiff,

  Mr. Llanos’s Answer and Affirmative Defenses to the Complaint (“Answer”) (ECF Nos. 13–1,

  14). 2 See Plaintiff’s Notice of Filing Defendant’s Answer (“Notice of Filing”) (ECF No. 13);

  Answer at 5. On October 26, 2018, Mr. Levy filed the Answer on the Curry docket. See

  generally Notice of Filing. Mr. Llanos is the only Defendant to have appeared in the Curry case.

           2.      On October 30, 2018, the Court dismissed the Curry case without prejudice for

  violating the Court’s Notice of Court Practice (ECF No. 4) by not filing a joint scheduling report.

  Order Dismissing Case (ECF No. 16). On October 31, 2018, Plaintiff moved to reopen the case,

  stating that a joint scheduling report was not timely filed because Juan F. Alban did not respond

  to multiple requests from Plaintiff to schedule a settlement conference or submit a joint
  1
     All documents cited in the format “(ECF No. X)” refer to the underlying FLSA action, Curry
  v. Jussi Grp., LLC, 18-cv-61911-KMM (S.D. Fla. Aug. 15, 2018).
  2
      Juan F. Alban listed his Florida bar number, 109606, beside his signature. Answer at 5.
Case 1:18-mc-25476-KMM Document 1 Entered on FLSD Docket 12/29/2018 Page 2 of 5



  scheduling report. Motion to Reopen Case (ECF No. 17). On November 1, 2018, the Court

  reopened the case and ordered Juan F. Alban to show cause by November 5, 2018 why a

  scheduling order could not be filed. First Show Cause Order (ECF No. 18). Juan F. Alban failed

  to respond to the Court’s First Show Cause Order.

          3.     On November 9, 2018, the Court ordered Juan F. Alban to appear before this

  Court on November 16, 2018 to show cause why he should not be sanctioned for failing to

  respond to the Court’s First Show Cause Order and failing to confer with opposing counsel to

  submit a proposed scheduling order. Second Show Cause Order (ECF No. 21). On November

  16, 2018, Juan F. Alban failed to appear before the Court. Minute Entry for Proceedings (ECF

  No. 25). 3

          4.     The Court then issued yet another show cause order, directing Juan F. Alban to

  respond by November 28, 2018 why the Court should not find him guilty of contempt of court

  and suspend him indefinitely from practicing in this Court. Third Show Cause Order (ECF No.

  26). Juan F. Alban did not respond to the Court’s Third Show Cause Order.

          5.     On November 30, 2018, Plaintiff filed a Notice of Settlement, stating that a

  settlement had been reached “with Defendants.” Notice of Settlement (ECF No. 30). On

  December 1, 2018, the Court, in a Fourth Show Cause Order, stated that it was unclear whether

  Juan F. Alban had the authority to enter into this settlement on behalf of Mr. Llanos due to Juan



  3
     At around this time, the Court learned that Juan F. Alban may be ineligible to practice law in
  the State of Florida. See Member Profile of Juan Fernando Alban Naranjo, Bar No. 109606, The
  Florida Bar, https://www.floridabar.org/directories/find-mbr/profile/?num=109606 (last visited
  Dec. 28, 2018). Local Rule 3 for the District Court for the Southern District of Florida states that
  in order to remain in good standing of this Court, an attorney must also remain in good standing
  of the Florida Bar. L.R. 3 adds that attorneys not in good standing of this Court may not practice
  in this Court. In addition, L.R. 8.4(a) mandates attorneys admitted to this Court to promptly
  inform the Clerk of Court when “being subject to reprimand, discipline, suspension, or
  disbarment by a court of any state. . .”
Case 1:18-mc-25476-KMM Document 1 Entered on FLSD Docket 12/29/2018 Page 3 of 5



  F. Alban’s apparent ineligibility to practice law in both the State of Florida and this Court.

  Fourth Show Cause Order (ECF No. 31). The Court further directed both Parties to appear

  before this Court on December 18, 2018 and show cause why the Court should not: (i) reject the

  Parties’ proposed settlement, (ii) find Juan F. Alban guilty of contempt of court, (iii) indefinitely

  suspend Juan F. Alban from practicing in this Court, and (iv) strike Mr. Llanos’s Answer from

  the record. Id.

         6.         Juan F. Alban yet again failed to appear at the December 18, 2018 hearing.

  Paperless Minute Entry for Show Cause Hearing (ECF No. 33). Mr. Levy, however, informed

  the Court during this hearing that he had spoken with Juan F. Alban on November 29 and

  November 30, 2018 by phone and text. During these discussions, Mr. Levy urged Juan F. Alban

  to reply to the Court’s multiple show cause orders, and Juan F. Alban told Mr. Levy that he

  would submit a response to the Court explaining his ineligibility to practice law. Juan F. Alban

  therefore appears to have known about, yet willfully disregarded, at least some, if not all, of the

  show cause orders directed by this Court towards Juan F. Alban.

         “The Eleventh Circuit has uniformly regarded the imposition of a penalty against

  attorneys for a punitive purpose as a criminal contempt sanction.” In re Dickstein, Misc. Case

  No.: 3:10mc63/MCR/EMT, at 2 (N.D. Fla. Oct. 21, 2010) (internal citations and marks omitted),

  contempt order aff'd sub. nom., United States v. Dickstein, 436 F. App'x 980, 984–85 (11th Cir.

  2011). Persons charged with criminal contempt are entitled to the same constitutional

  protections due in all criminal proceedings, except that the Court may try a criminal contempt

  proceeding without a jury when the actual penalty imposed does not exceed six months

  imprisonment. See In re Dickstein, at 2 (internal citations omitted). Defendants in criminal

  contempt proceedings cannot be compelled to testify against themselves and are presumed
Case 1:18-mc-25476-KMM Document 1 Entered on FLSD Docket 12/29/2018 Page 4 of 5



  innocent until proven guilty beyond a reasonable doubt. See id. Specifically, the government

  must prove beyond a reasonable doubt that a reasonably specific Court order was violated and

  that the violation was willful. Id. (citing United States v. Bernardine, 237 F.3d 1279, 1282 (11th

  Cir. 2001)).

           Recognizing that “contempt power is subject to abuse and should thus be utilized

  sparingly,” the Court nonetheless “cannot ignore an attorney’s flagrant disregard of its orders. . .”

  See id. Therefore, pursuant to its inherent and statutory contempt powers, the court sua sponte

  initiates criminal contempt proceedings against Juan F. Alban for willfully violating multiple

  Orders of the Court, including the First, Second, Third, and Fourth Show Cause Orders, as well

  as knowingly failing to appear before the Court for scheduled hearings on November 16, 2018

  and December 18, 2018.

           Accordingly, the Court hereby ORDERS, pursuant to 18 U.S.C. § 401(3) and Fed. R.

  Crim. P. 42(a):

           A.       Juan F. Alban to appear before the Court on a charge of criminal contempt

  commencing the two week trial period of February 19, 2019, at 9:00 a.m., in the United States

  District Courthouse, 299 East Broward Boulevard, Fort Lauderdale, Florida. The assigned

  courtroom will be announced at the calendar call, to which all Parties are directed to report on

  February 14, 2019 at 2:00 p.m. in Courtroom 13–1, Wilkie D. Ferguson, Jr. Courthouse, 400

  North Miami Avenue, Miami, Florida. 4 Should Juan F. Alban fail to appear as ordered, a

  warrant for his arrest shall be issued.

           B.       Juan F. Alban has the right to representation of counsel, the presumption of

  innocence, the privilege against self–incrimination, the right to prepare a defense and to present



  4
      Juan F. Alban is not required to appear at the calendar call.
Case 1:18-mc-25476-KMM Document 1 Entered on FLSD Docket 12/29/2018 Page 5 of 5



  witnesses, and the government must prove Juan F. Alban’s guilt beyond a reasonable doubt

  before any criminal sanction is imposed.

          C.     Juan F. Alban must notify the court within seven (7) calendar days of service of

  this Order if he desires court appointed counsel. If court–appointed counsel is requested, Juan F.

  Alban will be required to provide the requisite financial information for the Court to determine

  his right to such an appointment.

          D.     The Court hereby requests that this matter be prosecuted by the United States

  Attorney’s Office for this District. See Fed. R. Crim. P. 42(a)(2). Unless this request is declined

  in writing by that office by January 4, 2019, the Court so appoints the United States Attorney’s

  Office to prosecute Juan F. Alban’s alleged contempt.

          E.     Because the Court does not expect to impose a punishment that exceeds six

  months imprisonment, the Court finds a jury trial unnecessary. This matter will therefore

  proceed as a bench trial before the Court.

          F.     The Clerk of Court shall issue a summons and forward a copy of this Order to the

  United States Marshal Service for prompt service on Juan F. Alban, at his address of record or

  wherever he may be located.

          G.     The Clerk of Court shall provide a copy of this Order to the State Bar of Florida,

  the United States Attorney’s Office for the Southern District of Florida, the United States

  Marshal’s Service, and Chad Levy and Jose F. Llanos at their respective addresses of record.

          DONE AND ORDERED in Chambers at Miami, Florida, this ____
                                                               29th day of December,

  2018.
                                                                             Digitally signed by K. Michael Moore


                                               K. Michael Moore
                                                                             DN: cn=K. Michael Moore, o=Southern District of
                                                                             Florida, ou=United States District Court,
                                                                             email=k_michael_moore@flsd.uscourt.gov, c=US
                                                                             Date: 2018.12.29 10:09:36 -05'00'
                                                ________________________________
                                                K. MICHAEL MOORE
                                                UNITED STATES CHIEF DISTRICT JUDGE
